685 N.W.2d 671 (2004)
PEOPLE
v.
MILLER.
No. 126751.
Supreme Court of Michigan.
August 31, 2004.
No. 126751. COA No. 246607. On order of the Court, the motion for immediate consideration, the motion for stay, and the application for leave to appeal the August 3, 2004 order of the Court of Appeals are considered. Immediate consideration is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for stay is DENIED.